The opinion of the court was delivered by
Mr. Chiee Justice McIver.
The complaint in this case sets forth two causes of action : one that “the defendant so carelessly and negligently used fire on his own premises, and employed servants who so carelessly and negligently used fire on his premises that said fire reached the land arid premises of the plaintiff,” thereby causing the injuries for which damages are claimed ; the other that “the defendant injured and damaged the land of the plaintiff to the amount of $500, by wrongfully and unlawfully stopping up a ditch and by erecting an embankment, and by otherwise obstructing the natural flow of the surface water from plaintiff’s land, and the natural flow of water from a spring on plaintiff’s land (which produces a continued flow of water), thus causing all of said water'to pond on plaintiff’s land and to flow back thereon, out of its natural course, and to spread thereon and rendering said land, which was otherwise valuable, unfit for cultivation and valueless.”
The jury found for the defendant, and the plaintiff appeals, basing his appeal upon'the following exceptions to the charge of the Circuit Judge : 1. Because his honor erred in charging the *99jury that, “It is not enough that what the proprietor does, interferes with the convenient use of his neighbor’s land. That does not touch it. Any act for which he is responsible in damages must produce a'direct and positive effect upon the property of his neighbor.” 2. Because his honor erred, in charging the jury that, “the result must be the natural consequence of the act done. * * * If the natural and probable consequence of the act is to inflict some actual, .positive injury, then he will be responsible in damages.”
■ The charge of.the Circuit Judge is set out in full in the “Case,” and we think it furnishes its own best vindication from the errors imputed in the exceptions; and for this purpose it should be embraced in the report of the case. The first exception seems to impute two errors to’the Circuit Judge: 1st. In saying that the fact that the act done by one proprietor on his own land interferes simply with the convenient use of his neighbor’s land, is not sufficient to give a right of action for such act. • 2nd. That to render one responsible in damages for an act done by the defendant on his own land, such act must produce a direct and positive injurious effect upon the property of his neighbor. It is true that in this exception it is not stated that the language there quoted from the charge was used in reference to an act done by defendant upon his own land; but by examining the charge, it is apparent that these extracts were taken from that portion of the charge where the judge was speaking of an act done on defendant’s own land, and therefore the charge must be considered as applicable to a case in which it is sought to make a person liable for damages alleged to have resulted from an act done on his own land.
1 Inasmuch as a person has the unquestionable right to use his own property as he chooses, doing with it as he pleases, the mere doing of an act upon one’s own property cannot, of itself, render one liable to an action for damages, but such lia- ' bility must depend upon the manner in which it is done, or upon the nature of the act itself. If it is done so negligently as that thereby his neighbor’s property is injured, or if the act is such that its natural and probable consequences would be to injure the neighbor’s property, then the wrong consists in the *100negligence with which the act is done, or that the act itself was of such a nature as that the natural and probable consequences of it would be to injure the neighbor. The mere fact that the act causes inconvenience to the neighbor is not sufficient, for it is very obvious that there are very many acts which a person may lawfully and with perfect immunity do upon his own premises, which may result in some inconvenience to his neighbor. To support this view, it is only necessary to refer to the cases collected in 5 Am. & Eng. Encycl. Law, 74 et seq., and to the case of Thompson v. Richmond &c. Railroad Company, 24 S. C., 366, where it was held that section 1511 of General Statutes was enacted for the express purpose of eliminating any question of negligence, or any question of remote or proximate cause in an action against a railroad company to recover damages for any injury sustained by fire which originated on the right of way of a railroad company, from some act of the company or its agent or employee, thereby impliedly recognizing the correctness of the rule above laid -down as to persons other than railroad companies.
What we have said disposes of the question presented by the second exception, for it cannot for a moment be held that a person can be held responsible for all possible consequences which may result from a lawful act done upon his own premises, as even the most innocent and necessary act which may be done by one upon his own premises ra-Aj possibly result in some injury to his neighbor.
The judgment of this court is, that the judgment of the Circuit Court be affirmed.